Title: From Edward Hand to Lewis Nicola, 15 July 1782
From: Hand, Edward
To: Nicola, Lewis


                  
                     
                     Dear Col.
                     Orderly Office Newburg 15th July 1782
                  
                  Notwithstanding the order of the 8th Instant for the relief of all your men on duty at West Point except Artificers, I find you still return 15 at that post, be pleased to let me know very particularly, how they are employed there—you make no mention of the Cloathiers or hospital guards—nor is the same distinction observed between the men on duty g in command, as in other returns, I wish you would please to send your Adjutant to my office that he may there receive the necessary Instructions for his future returns.  At the same time that the Commander in Cheif ordered a relief for your men at West point, he directed me to call on you for a Corpl & six men to be stationed at Wappings Creek for the security of the boats, they are to take their orders from Col. Hughes & be furnished when he applies for them.
                  
                     E.H. Adjt Genl
                  
               